Roe, C.J. This cause coming to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, Finds: That this is a wrongful death action brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1983, ch. 37, par. 439.8(d)). On December 25,1980, Claimants’ decedent, Mary K. Linden, was fatally injured in an automobile collision while driving northbound on U.S. Highway 14, approximately 7/10 of a mile north of Illinois Highway 68 in Barrington Township, Illinois. The parties hereto have agreed to a settlement of this claim, and Respondent agrees to an entry of an award in favor of Claimants in the amount of one thousand dollars and no cents ($1,000.00) in full satisfaction of this claim. It is hereby ordered that the Claimants, Frank Linden and Patricia Linden, individually, and as special administrators of the estate of Mary K. Linden, deceased, be and hereby are awarded the sum of one thousand dollars and no cents ($1,000.00), in full satisfaction of this claim.